9Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Terrile (Reg. No.: 32,946) on 09 August 2022.
The application has been amended as follows: 

1.	(Currently Amended)	A computer-implementable method for performing a human factors risk operation comprising:  
monitoring an entity, the monitoring observing an electronically-observable data source, the entity comprising a user entity;
deriving an observable based upon the monitoring of the electronically-observable data source;
identifying a security related activity, the security related activity being based upon the observable from the electronic data source;
analyzing the security related activity, the analyzing the security related activity using a human factors framework, the analyzing using human factors associated with the entity, the human factors comprising a cardinal trait, an emotional stressor and an organizational dynamic, the cardinal trait comprising a representation of a behavioral pattern corresponding to the entity that is persisted over time, the emotional stressor comprising a contextual modifier, the contextual modifier providing context when analyzing the security related activity, the organizational dynamic comprising an electronically-observable event occurring within an organization having an operational influence on a behavior of the entity, the organizational dynamic comprising one or more of a security practice organizational dynamic, a communication issue organizational dynamic, a management system organizational dynamic, and a work planning and control organizational dynamic; and,
performing the human factors risk operation in response to the analyzing the security related activity, the human factors risk operation being performed by a security analytics system executing on a hardware processor, the human factors risk operation determining an effect the one or more human factors have on a security risk associated with the entity. 

5.	(Currently Amended)	The method of claim 4, wherein:
the human factors risk assessment operation receives and processes human factor information to generate [[a]] the one or more human factors associated with the entity.

	7.	(Currently Amended)	A system comprising:  
a processor;  
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
monitoring an entity, the monitoring observing an electronically-observable data source, the entity comprising a user entity;
deriving an observable based upon the monitoring of the electronically-observable data source;
identifying a security related activity, the security related activity being based upon the observable from the electronic data source;
analyzing the security related activity, the analyzing the security related activity using a human factors framework, the analyzing using human factors associated with the entity, the human factors comprising a cardinal trait, an emotional stressor and an organizational dynamic, the cardinal trait comprising a representation of a behavioral pattern corresponding to the entity that is persisted over time, the emotional stressor comprising a contextual modifier, the contextual modifier providing context when analyzing the security related activity, the organizational dynamic comprising an electronically-observable event occurring within an organization having an operational influence on a behavior of the entity, the organizational dynamic comprising one or more of a security practice organizational dynamic, a communication issue organizational dynamic, a management system organizational dynamic, and a work planning and control organizational dynamic; and,
performing a human factors risk operation in response to the analyzing the security related activity, the human factors risk operation being performed by a security analytics system executing on a hardware processor, the human factors risk operation determining an effect the one or more human factors have on a security risk associated with the entity. 

11.	(Currently Amended)	The system of claim 10, wherein:  
the human factors risk assessment operation receives and processes human factor information to generate [[a]] the one or more human factors associated with the entity.

13.	(Currently Amended)	A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:  
monitoring an entity, the monitoring observing an electronically-observable data source, the entity comprising a user entity;
deriving an observable based upon the monitoring of the electronically-observable data source;
identifying a security related activity, the security related activity being based upon the observable from the electronic data source;
analyzing the security related activity, the analyzing the security related activity using a human-centric risk modeling framework, the analyzing using human factors associated with the entity, the human factors comprising a cardinal trait, an emotional stressor and an organizational dynamic, the cardinal trait comprising a representation of a behavioral pattern corresponding to the entity that is persisted over time, the emotional stressor comprising a contextual modifier, the contextual modifier providing context when analyzing the security related activity, the organizational dynamic comprising an electronically-observable event occurring within an organization having an operational influence on a behavior of the entity, the organizational dynamic comprising one or more of a security practice organizational dynamic, a communication issue organizational dynamic, a management system organizational dynamic, and a work planning and control organizational dynamic; and,
performing a human factors risk operation in response to the analyzing the security related activity, the human factors risk operation being performed by a security analytics system executing on a hardware processor, the human factors risk operation determining an effect the one or more human factors have on a security risk associated with the entity. 

14.	(Currently Amended)	The non-transitory, computer-readable storage medium of claim 13, wherein:  

the human factors framework comprises at least one of a human factors analytics module and a contextual security risk persona management module.

15.	(Currently Amended)	The non-transitory, computer-readable storage medium of claim 14, wherein:  

the human factors framework is implemented to manage a user behavioral rule associated with a particular user entity.

16.	(Currently Amended)	The non-transitory, computer-readable storage medium of claim 13, wherein:  

the human factors framework is implemented to perform a human factors risk assessment operation.

17.	(Currently Amended)	The non-transitory, computer-readable storage medium of claim 16, wherein:  

the human factors risk assessment operation receives and processes human factor information to generate the one or more human factors associated with the entity.

18.	(Currently Amended)	The non-transitory, computer-readable storage medium of claim [[16]] 13, wherein:  

the human factors framework interacts with a security risk scoring system to generate a user entity risk score, the user entity risk score quantitatively expressing a risk associated with a user entity.
Allowable Subject Matter
Claims 1-20 are allowed.
	The claims are directed to novel and non-obvious methods, systems and non-transitory computer-readable storage mediums for performing a human factors risk operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435